Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                Dec 19 2014, 10:28 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEYS FOR APPELLANT:                         ATTORNEY FOR APPELLEE:

DAVID W. STONE IV                                JESSICA S. LACY
Stone Law Office & Legal Research                Law Office of Jessica S. Lacy
Anderson, Indiana                                Indianapolis, Indiana

MYRON A. RAHN III
McCordsville, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

MARY (MCNUTT) TUITE,                             )
                                                 )
       Appellant-Petitioner,                     )
                                                 )
               vs.                               )        No. 30A04-1406-DR-280
                                                 )
MARK MCNUTT,                                     )
                                                 )
       Appellee-Respondent.                      )


                     APPEAL FROM THE HANCOCK SUPERIOR COURT
                            The Honorable Terry K. Snow, Judge
                             Cause No. 30D01-1110-DR-2059



                                      December 19, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                             STATEMENT OF THE CASE

       Mary Tuite (“Wife”) appeals the trial court’s order dissolving her marriage to

Mark McNutt (“Husband”) and valuing and distributing the parties’ marital assets. Wife

raises the following two issues for our review, which we restate and reorder as follows:

       1.     Whether the trial court’s valuation of certain household items and a
              vehicle is clearly erroneous.

       2.     Whether the trial court erred when it failed to identify and distribute
              rental income received by Husband from a marital asset.

       We affirm in part and reverse and remand in part.

                       FACTS AND PROCEDURAL HISTORY

       Ten years prior to his marriage to Wife, Husband acquired certain real property

that he rented out for income (“the Rental Property”). He refinanced the Rental Property

in 2001. He and Wife married in 2005, at which time Husband had about $13,000 in

equity in the Rental Property. On July 8, 2011, Husband and Wife purchased real

property in Indianapolis that they used as the marital residence.

       About three months later, Wife filed her petition for dissolution of the marriage.

The court held a final hearing on Wife’s petition on January 27, 2014. For each of the

twenty-seven months between the filing of the petition for dissolution and the final

hearing, Husband rented the Rental Property for $1,000 per month. Husband was solely

responsible for finding tenants, paying expenses, and maintaining the Rental Property,

and he incurred about $3,000 in expenses in doing so.

       At the final hearing, Wife and Husband each opined, without expert opinion, on

the value of certain marital property. Among other things, Husband believed a Chevrolet


                                             2
HHR, a passenger vehicle, was worth $12,000, while Wife argued it was worth about

$5,500. However, at the hearing Wife agreed that she had put “[a] lot more miles on it”

since she had filed her petition for dissolution and that, as of the hearing and unlike at the

time she had filed her petition, “it[’]s not still worth” $12,000. Tr. at 43. Following the

fact-finding hearing, the court entered its order dissolving the parties’ marriage and

valuing and distributing the marital assets. This appeal ensued.

                             DISCUSSION AND DECISION

                                    Standard of Review

         Wife appeals the court’s judgment, which the court entered after it made findings

of fact and conclusions thereon. Our two-tiered standard of review in such appeals is

clear:

         first, we determine whether the evidence supports the findings, and second,
         whether the findings support the judgment. In deference to the trial court’s
         proximity to the issues, we disturb the judgment only where there is no
         evidence supporting the findings or the findings fail to support the
         judgment. We do not reweigh the evidence, but consider only the evidence
         favorable to the trial court’s judgment. Those appealing the trial court’s
         judgment must establish that the findings are clearly erroneous. Findings
         are clearly erroneous when a review of the record leaves us firmly
         convinced that a mistake has been made. We do not defer to conclusions of
         law, however, and evaluate them de novo.

Mysliwy v. Mysliwy, 953 N.E.2d 1072, 1076 (Ind. Ct. App. 2011) (citations omitted).




                                              3
                     Issue One: Valuation of Household Items and HHR

       We first address Wife’s arguments that the trial court erroneously valued certain

household items.1 Wife’s argument here is less than clear. However, we agree with

Husband’s summary of Wife’s apparent position:

       Wife seems to be arguing that[,] because the trial court used her dollar
       value in valuing the parties’ lawnmower at $750, the trial court was
       somehow bound to use Wife’s values for all of the items of furniture, etc.
       Wife also argues that Husband’s valuation should not be given as much
       weight . . . . However, Husband based his valuation on the items in his
       possession and the value of the . . . items in Wife’s possession [shortly after
       she filed for dissolution].

Appellee’s Br. at 9. We further agree with Husband that the trial court’s valuations were

within the evidence before the trial court and that Wife’s arguments on appeal amount to

requests for this court to reweigh the evidence, which we will not do. We cannot say that

the trial court’s valuation of the household items was clearly erroneous.

       Wife also argues that the trial court erred when it valued the HHR at $9,400

because Husband’s assertion that it was worth $12,000 was premised on his erroneous

belief that the vehicle was a six-cylinder vehicle rather than a four-cylinder. But the trial

court did not value the HHR at $12,000. Moreover, the parties acquired the HHR in 2009

for about $13,000, and a fair inference can be made both from this and from Wife’s

testimony that the vehicle was worth about $12,000 as of October 2011. And the court’s

value of $9,400 is within the range of values presented by the parties. As such, the

court’s valuation of the HHR is not clearly erroneous. See Balicki v. Balicki, 837 N.E.2d
1
           Wife does not clearly delineate these items in her appellate brief.
                                                      4
532, 536 (Ind. Ct. App. 2005), trans. denied. We affirm these portions of the trial court’s

order.

                                   Issue Two: Rental Proceeds

         We next address Wife’s argument that the trial court “committed an error of law in

not including the net income from the rental property in the marital estate.” Appellant’s

Br. at 4. We must agree. Nowhere in its order does the court account for the undisputed

fact that Husband grossed about $27,000 in income from the Rental Property during the

pendency of this action. It is not disputed that the Rental Property was a marital asset.

And income from a marital asset is also a marital asset. See, e.g., Smith v. Smith, 854
N.E.2d 1, 6 (Ind. Ct. App. 2006) (“Net income from the property bought before or during

the marriage is a marital asset.”).

         Husband suggests that this omission is balanced by other omissions in the court’s

order.2 But this court is neither “obliged to rationalize the judgment” nor is it “this

court’s place to explain to the fact-finder what the fact-finder should have explained to

this court in the first instance.” Masters v. Masters, ___ N.E.3d ___, 2014 WL 5465098

at *6 (Ind. Ct. App. 2014), not yet certified. We reverse this portion of the court’s order

and remand with instructions that it issue a new order that accounts for the gross and net

rental income.

         Affirmed in part, reversed in part, and remanded with instructions.

MATHIAS, J., and BRADFORD, J., concur.

         2
          We need not discuss Husband’s other assertions on this issue. But we note that Husband asserts
that “Wife is arguing that the trial court [erred] by awarding Husband a set off for his premarital equity.”
Appellee’s Br. at 6. However, we do not interpret any of Wife’s statements in her appellate brief to raise
such an argument. Insofar as Wife intended to do so, the argument is waived. Ind. Appellate Rule
46(A)(8)(a).
                                                     5